DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-29 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus for calibrating substrate position on a substrate support having a vacuum chuck comprising a solid disc having a substantially planar upper surface and a plurality of through holes disposed through the solid disc only along a circle centered on the substantially planar upper surface, wherein the plurality of through holes are disposed closer to an outer sidewall of the solid disc than a center of the solid disc, in combination with all other limitations of independent claim 11, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.  Further, an apparatus for calibrating substrate position on a substrate support having a vacuum chuck comprising a plurality of through holes disposed through the solid disc along only a circle having a diameter of 92.6 percent to 97.5 percent of a diameter of the solid disc, in combination with all other limitations of independent claims 20 and 21, are not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.  The good example of relevant prior art belongs to Brcka et al (U.S. Patent Application Publication Number 2008/0081482; hereinafter referred to as Brcka) which shows a calibration wafer with a plurality of through holes. However, the locations of eh holes being just along an outer surface of the wafer, is not disclosed, illustrated, taught, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RODNEY T. FRANK
Examiner
Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861